                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

HAROLD BLACH,                         *

      Plaintiff,                      *

vs.                                   *
                                                CASE NO. 4:15-MC-5 (CDL)
SAL DIAZ-VERSION,                     *

      Defendant.                      *


                                  O R D E R

      The   Court    previously   granted   Harold   Blach’s   motions   for

disbursement of funds and denied third party claimant Patricia

Diaz-Verson’s motions for disbursement of funds.          Order (Jan. 11,

2019), ECF No. 420.       Patricia filed a motion for reconsideration

(ECF No. 422), which is granted to the extent that the Court’s

January 11, 2019 Order is vacated and replaced with this Order.1

As discussed in more detail below, the Court denies Patricia Diaz-

Verson’s motions for disbursement (ECF Nos. 404, 418).           The Court

grants Blach’s motions for disbursement (ECF Nos. 402, 413).




1 Patricia’s motion for reconsideration is properly characterized as a
motion to alter or amend judgment under Federal Rule of Civil Procedure
59(e), and in ruling on such a motion the Court normally would not
consider previously unsubmitted evidence like the two exhibits Patricia
submitted in support of her motion. But the Court finds that an exception
should be made in this continuing garnishment case because the same issue
will recur when the next motion for disbursement is filed unless this
issue is decided now.
                        PROCEDURAL BACKGROUND

     Harold Blach holds a judgment against Sal Diaz-Verson that

was registered in this Court on October 6, 2015.          The remaining

principal balance of Blach’s judgment is approximately $97,000.

Diaz-Verson has not satisfied the judgment.       Diaz-Verson’s former

employer, AFLAC Inc., makes bimonthly payments to Diaz-Verson,

twenty-five percent of which is subject to garnishment.        Blach has

filed a series of applications for writs of garnishment.              In

response to Blach’s applications for writs of garnishment, the

Clerk issued writs of garnishment (ECF No. 380 on 8/29/2018, ECF

No. 388 on 9/26/2018, ECF No. 396 on 10/24/2018).        AFLAC answered

those writs of garnishment and deposited funds into the Court’s

registry (Answer, ECF No. 393 on 10/11/2018, deposit of $16,244.64

on 10/25/2018; Answer, ECF No. 399 on 11/1/2018, deposit of

$5,309.82 on 11/29/2018; Answer, ECF No. 410 on 12/7/2018, deposit

of $10,619.64 on 12/27/2018).          Diaz-Verson did not object to

AFLAC’s Answers.    The Court holds $32,174.10 in its registry that

is subject to the motions for disbursement.2

     Diaz-Verson’s ex-wife Patricia filed third party claims to

the garnished funds, arguing that she has a judgment against Diaz-




2 AFLAC deposited $10,619.64 on January 4, 2019 in response to the writ
of garnishment issued on December 7, 2018. That deposit is not subject
to any pending motions for disbursement. Another writ of garnishment
was issued on December 19, 2018 (ECF No. 412). AFLAC has not yet answered
that writ.


                                   2
Verson that is superior to Blach’s.3             She now claims that Diaz-

Verson is indebted to her for “alimony arrearages” in the amount

of $388,828.29 based on Diaz-Verson’s failure to extinguish two

judgment   liens   that     were    created   against    the   couple’s     beach

condominium that was awarded to Patricia in the divorce.               P. Diaz-

Verson Aff., ECF No. 417.           In the alternative, she claims that

Diaz-Verson    breached       the     settlement       agreement     that     was

incorporated into the divorce decree by failing to extinguish the

judgment liens and that this failure created an “established debt”

that relates back to the date of the divorce decree.                  Mot. for

Recons. 2, ECF No. 422.

                             FACTUAL BACKGROUND

      Patricia was married to Sal Diaz-Verson, the Defendant in

this garnishment proceeding. In 2001, the couple purchased a beach

condominium in Escambia County, Florida.           Unbeknownst to Patricia,

two   creditors    obtained        judgment    liens     against    the      beach

condominium    based   on    judgments      against    Diaz-Verson.       First,

SunTrust Bank obtained two judgments against Diaz-Version totaling

$435,455.70.       SunTrust    obtained       judgment   liens     against    the

condominium when those judgments were recorded in Escambia County



3Patricia previously argued that she held a judgment superior to Blach’s
based on Diaz-Verson’s failure to make recent alimony payments.      The
Court, however, concluded that her judgment based on the alimony
arrearages, which accrued after Blach registered his judgment in this
Court, was not superior to Blach’s judgment. See generally Nov. 2, 2018
Order, ECF No. 400.


                                        3
in 2006 and 2007.    Patricia’s 3d Party Claim Ex. C, Agreed Final

Summ. J. (Aug. 2, 2006), ECF No. 403-3 (recorded in Escambia County

on December 4, 2006); Patricia’s 3d Party Claim Ex. A, Consent

Order & J. (Oct. 31, 2006), ECF No. 403-1 (recorded in Escambia

County on March 29, 2007); Fla. Stat. § 55.10 (stating that a

judgment “becomes a lien on real property in any county when a

certified copy of it is recorded in the official records or

judgment lien record of the county”). Then, in 2009, Porter Bridge

Loan Company obtained a judgment against Diaz-Verson and recorded

the judgment in Escambia County.       Mot. for Recons. Ex. A, Porter

Bridge J., ECF No. 422-1 at 27-30 (recorded in Escambia County on

November 6, 2009).    The outstanding balance of the Porter Bridge

judgment was later assigned to Diaz-Verson’s former lawyer (and

Patricia’s current lawyer), Robert Frey.

     The Diaz-Versons divorced in 2011.     They reached a settlement

agreement, which was incorporated into the final judgment and

divorce decree entered on December 2, 2011.       See generally Final

J. & Decree, ECF No. 376-1.        The court ordered “alimony and

division of property” in accordance with the parties’ settlement

agreement.    Id. at 1.   Patricia was awarded “alimony” in the form

of monthly cash payments.    Settlement Agreement § 3, ECF No. 376-

1 at 4-5.    Patricia was also awarded her “home and real estate” in

Fortson, Georgia that was her “current residence” at the time of

the divorce.     Id. § 6, ECF No. 376-1 at 6.      And, Patricia was


                                   4
awarded the couple’s beach condominium, “free and clear of any

claim by [Diaz-Verson].         [Diaz-Verson] hereby quit claims all of

his    right,    title    and   interest         in   and   to   said    property    to

[Patricia].”         Id. § 4(a), ECF No. 376-1 at 5.             The divorce decree

acknowledged that there was a tax delinquency on the condominium,

but it required that Diaz-Verson pay Patricia an amount sufficient

to satisfy the taxes and that Patricia would pay the taxes.                         Id.

§ 4(b), ECF No. 376-1 at 5-6.           Patricia does not argue that Diaz-

Verson failed to pay her that amount.                 The divorce decree does not

mention   the    three     recorded    judgment        liens     against   the   beach

condominium.         Diaz-Verson transferred his interest in the beach

condominium to Patricia by quitclaim deed on July 16, 2012.                         The

quitclaim deed does not mention the three recorded judgment liens

against the beach condominium.

       In 2015, Patricia prepared to sell the beach condominium. A

July 2015 title search revealed the three judgment liens against

the condominium.          See generally Mot. for Recons. Ex. A, Title

Commitment, ECF No. 422-1.            On July 29, 2015, Frey released his

judgment lien, which was based on the Porter Bridge judgment, as

to the condominium.        The two SunTrust liens remained.

       Patricia sold the beach condominium on November 4, 2015.                     The

closing statement said that there was a reduction from amount due

to    seller    of    $388,828.29     for       “Payoff     of   First   Mortgage    to

Suntrust.”      Mot. for Recons. Ex. B, Closing Statement, ECF No.


                                            5
422-22.    In her affidavit, Patricia stated that the $388,828.29

arose from Diaz-Verson’s failure to extinguish judgment liens

against the condominium.            P. Diaz-Verson Aff., ECF No. 417.

Patricia did not point to any evidence that she sought to have

Diaz-Verson held in contempt for violating the divorce decree by

failing to extinguish the judgment liens.

                                  DISCUSSION

      Under Georgia law, “[a]ll judgments obtained in the superior

courts, magistrate courts, or other courts of this state shall be

of equal dignity and shall bind all the property of the defendant

in   judgment,   both    real    and   personal,   from    the   date    of   such

judgments[.]”       O.C.G.A. § 9-12-80.         The “relative position of

judgment   liens    is   determined     by    seniority;   an    older   Georgia

judgment has priority over a newer judgment.”               NationsBank, N.A.

v. Gibbons, 487 S.E.2d 417, 418–19 (Ga. Ct. App. 1997); accord

O.C.G.A. § 18-4-18 (providing that “the party with the oldest

entered judgment shall have priority” in garnished funds).                    The

question for the Court is whether Patricia demonstrated that she

holds a judgment that is older than, and thus superior to, Blach’s

October 6, 2015 judgment.

      In   her     present      third-party     claims     and    motions      for

disbursement,      Patricia     characterizes    Diaz-Verson’s     failure     to

extinguish the SunTrust judgment liens as an “alimony arrearage.”

Under Georgia law, although “a judgment for permanent alimony does


                                        6
not create a lien for future monthly installments unless a lien is

expressly created against the property in the alimony judgment,”

a person who receives an alimony judgment “is entitled to an

execution or fi. fa. for the purpose of enforcing the judgment

whenever and as often as an instalment or instalments become due

and are unpaid.”    Cale v. Hale, 277 S.E.2d 770, 772 (Ga. Ct. App.

1981) (quoting Wood v. Atkinson, 201 S.E.2d 394, 395 (Ga. 1973);

accord O.C.G.A. § 19-6-4(b) (“A grant of permanent alimony may be

enforced either by writ of fieri facias or by attachment for

contempt.”).     So, if Diaz-Verson was in arrears on his alimony

payments before Blach registered his judgment on October 6, 2015,

Patricia would be entitled to priority for the arrearage as of

that date based on the alimony judgment.         See Cale, 277 S.E.2d at

722 (concluding that an ex-wife had priority in the portion of a

garnishment fund that represented her ex-husband’s arrearage on

the date of the judgment held by another creditor).

      Patricia did not cite any authority for her position that the

award of the beach condominium was alimony or that SunTrust’s

judgment liens against the beach condominium should be considered

an   alimony   arrearage.     Under   Georgia    law,   “[a]limony    is   an

allowance out of one party’s estate, made for the support of the

other party when living separately. It is either temporary or

permanent.”    O.C.G.A.   §   19-6-1(a).   The    Diaz-Versons’      divorce

decree does include a judgment for permanent alimony in the form


                                      7
of monthly payments.        See Settlement Agreement § 3, ECF No. 376-1

at 4-5 (awarding permanent “alimony” to Patricia).               The divorce

decree also requires Diaz-Verson to maintain a life insurance

policy with Patricia as the beneficiary “so long as alimony is due

and payable under th[e] agreement.”           Id. § 9, ECF No. 376-1 at 9.

But the divorce decree does not categorize the beach condominium

as alimony.     Without some indication that the parties intended for

the beach condominium to be alimony rather than equitable division

of the marital property, the Court cannot conclude that it was

alimony.    Patricia thus does not have an alimony judgment related

to the beach condominium.

      The   next   question    is   whether    Patricia     nonetheless         has

priority in the garnishment funds based on Diaz-Verson’s failure

to   extinguish    the   judgment   liens.      To   have   priority       in   the

garnishment funds, Patricia must have a judgment against Diaz-

Verson that predates Blach’s October 6, 2015 judgment.                          See

O.C.G.A.    §   18-4-2(b)    (permitting     garnishment     “when     a    money

judgment was obtained”); O.C.G.A. § 18-4-18 (providing that “the

party with the oldest entered judgment shall have priority” in

garnished funds).        Patricia argues that Diaz-Verson’s “breach of

the [divorce decree]” is an “established debt,” but she did not

point to any evidence that the debt was reduced to a judgment, and

she did not point to any authority for her position that any debt

Diaz-Verson owes her based on his failure to extinguish the liens


                                      8
should be treated as a judgment.       Mot. for Recons. 2; cf. Stone v.

Stone, 673 S.E.2d 283, 285 (Ga. Ct. App. 2009) (concluding that an

ex-husband could bring a breach of contract action against his ex-

wife based on her failure to indemnify him for debts she incurred

through a credit line on their house as the settlement agreement

incorporated into their divorce decree required her to do).

     In summary, Patricia did not point to evidence or authority

to establish that she holds a judgment against Diaz-Verson based

on his failure to extinguish the SunTrust liens.        Therefore, she

is not entitled to priority in the garnished funds.

                            CONCLUSION

     For the reasons set forth above, the Court denies Patricia

Diaz-Verson’s motions for disbursement (ECF Nos. 404, 418).        The

Court grants Blach’s motions for disbursement (ECF Nos. 402, 413).

The Clerk is instructed to enter judgment in favor of Plaintiff

Harold Blach with regard to the writs of garnishment issued on

August 29, 2018 (ECF No. 380), September 26, 2018 (ECF No. 388),

and October 24, 2018 (ECF No. 396).        The Clerk shall disburse to

Harold Blach $32,174.10, plus any interest earned on that sum while

it was held in the Court’s registry.

     IT IS SO ORDERED, this 25th day of January, 2019.

                                       s/Clay D. Land
                                       CLAY D. LAND
                                       CHIEF U.S. DISTRICT COURT JUDGE
                                       MIDDLE DISTRICT OF GEORGIA



                                   9
